DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Status of Claims
Claims 1 –9 are pending. Claims 10 – 18 have been withdrawn from consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the power output shaft penetrates the axial bore, an external wall of the power output shaft is in physical contact with the touch pressing stripReply to Final Office Action of December 18, 2020 and enables the touch pressing strip to deform” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dabrowski et al. (U.S. Patent Publication No. 2011/0107536 A1) in view Sauer et al. (U.S. Patent Publication No. 2013/0134062 A1).
Regarding independent Claim 1, Dabrowski teaches a shaft coupler (Fig. 2) configured to connect an electric toothbrush head (22)  and a power output shaft (drive shaft, 14), comprising: a connection member (coupling member, 24) configured to receive the power output shaft (14) and an elastic member (spring member, 28) configured to apply a pressing force to the connection member (26; 

    PNG
    media_image1.png
    260
    601
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    371
    269
    media_image2.png
    Greyscale

Although Dabrowski teaches a touching strip on an outer surface, the reference fails to teach a touching strip on an inner surface of the axial bore, wherein, when the power output shaft penetrates the axial bore, an external wall of the power output shaft is in physical contact with the touch pressing stripReply to Final Office Action of December 18, 2020 and enables the touch pressing strip to deform.
a touching strip (central extending part, 125 with ribs, 126) on an inner surface of the axial bore (cavity, 102; Paragraph [0037]), wherein, when the power output shaft (drive shaft, 11) penetrates the axial bore (102), an external wall of the power output shaft (11) is in physical contact with the touch pressing stripReply to Final Office Action of December 18, 2020  (125/126) and enables the touch pressing strip to deform (Paragraphs {0029] and  [0037]; Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Dabrowski to further include a touching strip on an outer surface, the reference fails to teach a touching strip on an inner surface of the axial bore, wherein, when the power output shaft penetrates the axial bore, an external wall of the power output shaft is in physical contact with the touch pressing stripReply to Final Office Action of December 18, 2020 and enables the touch pressing strip to deform, as taught by Sauer, to provide a coupler with a watertight seal, thus preventing damage to internal components.
Regarding Claim 2, Dabrowski, as modified, teaches the shaft coupler (Fig. 2) wherein the elastic member (28) is an enclosed (Paragraph [0035]) metal cover (Paragraph [0027]), and the metal cover comprises a contact portion (Paragraph [0028]) being in physical contact with one portion of an external wall (rib portion, 56) of the connection body (26) and an arc-shaped portion (Fig. 7) opposite to the other portion of the external wall of the connection body (26) and having a certain distance there between (Paragraph [0030]) .  
Regarding Claim 3, Dabrowski, as modified, teaches the shaft coupler (Fig. 2) wherein the elastic member (28) comprises two contact portions (contact at 56 and 52) and two arc-shaped portions (Fig. 4), and the two contact portions (Fig. 4) are opposite to each other and the two arc-shaped portions (Fig. 4) are opposite to the two openings (Fig. 4) of the connection body (26).  

    PNG
    media_image3.png
    353
    304
    media_image3.png
    Greyscale

Regarding Claim 4, Dabrowski, as modified, teaches the shaft coupler (Fig. 2) wherein when the power output shaft (14) penetrates the axial bore (Fig. 3D), an external wall of the power output shaft (14) is in physical contact with the touch pressing strip (60; Paragraph [0024]) and enables the touch pressing strip (60) to deform (Paragraph [0035]).  
Regarding Claim 5, Dabrowski, as modified, teaches the shaft coupler (Fig. 2) is disposed at an internal side of the touch pressing strip (60; Fig. 3C) and configured to position the front and the rear directions of the power output shaft (14).  
Regarding Claim 6, Dabrowski, as modified, teaches the shaft coupler (Fig. 2) wherein a third connection portion (43) is disposed at the rear end of the second connection portion (44) and comprises a first outer protruding ring (Fig. 3B) extending outwardly along a peripheral edge at the rear end of the second connection portion (43), wherein a front protruding ring (70) is disposed at an outer edge of the first outer protruding ring and comprises an ultrasonic bonding line (Fig. 7), and the front protruding ring (body of 43) is connected with a corresponding portion (33) inside a toothbrush head (16).
Dabrowski does not explicitly teach through ultrasonic bonding.  In regards to the "the front protruding ring  is connected with a corresponding portion  inside a toothbrush head through ultrasonic bonding” it is noted that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.
Regarding Claim 7, Dabrowski, as modified, teaches the shaft coupler (Fig. 2) wherein a fourth connection portion (42) is disposed at the rear end of the third connection portion (43), and is frustum-shaped (in combination with 42; Fig. 3B).
Regarding Claim 9, Dabrowski, as modified, teaches the shaft coupler (Fig. 2) wherein a diameter at the front end of the connection body (26) is smaller than a diameter at the rear end of the connection body (26; Fig. 1), a second outer protruding ring (ring at base of Fig. 4) is disposed at an outer edge at the front end of the connection body (26), a front end surface (Fig. 3D) of the second outer .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dabrowski et al. (U.S. Patent Publication No. 2011/0107536 A1) in view of Hoshino (WO 2012/144328 A1).
Regarding Claim 8, Dabrowski, as modified, teaches all of the elements of claim 7 as discussed above.

    PNG
    media_image4.png
    555
    257
    media_image4.png
    Greyscale
Dabrowski does not teach the shaft coupler wherein diameters of the 15connection body, the second connection portion, the third connection portion and the fourth connection portion are sequentially increased.  
Hoshino, however, teaches the shaft coupler wherein diameters of the 15connection body(40), the second connection portion (42), the third connection portion (52) and the fourth connection portion (10) are sequentially increased (Fig. 5a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Dabrowski to further include the shaft coupler wherein diameters of the 15connection body, the second connection portion, the third connection portion and the fourth connection portion are sequentially increased, as taught by Hoshino, to provide a coupler with a sturdier structure that can withstand the drive shaft vibrations, thus reducing the costs of replacements.
Response to Arguments
Applicant’s arguments, filed March 15, 2021 with respect to rejected claims 1 – 9  under 35 U.S.C 102 and 103 have been fully considered and are persuasive, therefore the rejection has been withdrawn.
Although Dabrowski teaches a shaft coupler with a touching strip, the reference fails to teach a touching strip on an inner surface of the axial bore, wherein, when the power output shaft penetrates the axial bore, an external wall of the power output shaft is in physical contact with the touch pressing stripReply to Final Office Action of December 18, 2020 and enables the touch pressing strip to deform, as required by amended claim 1.
Applicant’s arguments with respect to amended claims 1 – 9 have been fully considered, however, after further consideration and as necessitated by the amendment presented, a new grounds of rejection is made in view of Sauer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272- 4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723